Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Orth (1075058) in view of Sorenson (2521263).
Orth (figures 1-5) shows rain shield for an exterior architectural window, comprising: a shield member (2, 7) located inside a window frame (A, B) defining a generally rectangular-planar panel surface having a top edge, a bottom edge, a first side edge, and a second side edge; a first lower fixed pivot (4, figure 5) disposed on a 

Sorenson shows a first retractable upper lateral support (30, 29) disposed on an upper portion of the first side of the shield member; the first retractable upper lateral support comprising a first folding brace having an inner arm (29) pivotally joined to an outer arm (30) at a bifold point, and pivotally joined to a mounting bracket at a pivot point (where part 29 attaches to the shield), the mounting bracket being mounted to the shield member, wherein the inner arm and the outer arm are separated by an angle that varies between 180 degree when the shield member is full stowed (figure 1) and 0 degree when the shield member is fully deployed (figure 4), and a second retractable 
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Orth’s structures to show a first retractable upper lateral support (30, 29) disposed on an upper portion of the first side of the shield member; the first retractable upper lateral support comprising a first folding brace having an inner arm (29) pivotally joined to an outer arm (30) at a bifold point, and pivotally joined to a mounting bracket at a pivot point (where part 29 attaches to the shield), the mounting bracket being mounted to the shield member, wherein the inner arm and the outer arm are separated by an angle that varies between 180 degree when the shield member is full stowed (figure 1) and 0 degree when the shield member is fully deployed (figure 4), and a second retractable upper lateral support (30, 29, the other side) disposed on an upper portion of the second side of the shield member, the second retractable upper lateral support comprising a second folding brace (the other side of the shield) having an inner arm (29) pivotally joined to an outer arm (30) at a bifold point, and pivotally joined to a mounting bracket at a pivot point (where part 29 attaches to the shield), the mounting bracket being mounted to the shield member, wherein the inner arm and the 
Per claim 2, Orth (figures 1-3) shows the shield member comprises an upper shield member (7) and a lower shield member (22) subtending an interior angle between 100° and 170°.
Per claim 3, Orth further shows the first lower fixed pivot, the second lower fixed pivot, the first upper lateral support, and/or the second upper lateral support are adapted to retain the rain shield in a stowed and/or deployed configuration (inherently so as it is able to collapse and open as needed).
Per claim 4, Orth further shows the first and/or second lower fixed pivots comprise either a pivot pin (4) or a recess operable to receive a pivot pin, the pivot pin and recess being co-operably matable as a journal bearing (able to function as claimed).
Per claims 5-6, Orth further shows a first folding side-panel baffle (8) affixed to the first side of the shield member, and a second folding side-panel baffle ( 8, the other side) affixed to the second side of the shield member, wherein the first folding side-panel baffle is affixed to the first retractable upper lateral support (by part 21), and wherein the second folding side-panel baffle is affixed (by part 21) to the second retractable upper lateral support.
Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive. 
The terminal disclaimer of 3/8/2021 has overcome the double patenting rejection based on Soha (10662699).

With respect to Orth in view of Sorenson, the reference to Sorenson as set forth above shows the shield member “ located inside a window frame” and “ panel surface….window facing side…”
Applicant statement to the “ panel” being a solid construct is not persuasive as a panel can also be made of mesh material.  furthermore, applicant has not clearly set forth the metes and bounds of “ panel”.  See Baron et al (2005/0204449), Winfield (2018/0228301), Messelis (2018/0179782)…as some example of panels being mesh.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different mesh panel shields.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

3/24/2021